                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       No. 2:18-cr-00012-JAW
                                                    )
DEMONE COLEMAN,                                     )
                                                    )
                              Defendant             )


                        ORDER OF DETENTION PENDING TRIAL

       This matter came before me this date for an initial appearance, at which the defendant

was advised of his right to a detention hearing pursuant to the Bail Reform Act, 18 U.S.C. § 3141

et seq. The defendant appeared with counsel, waived his right to a detention hearing, and

consented to being detained pending trial. After due inquiry, I am satisfied that the defendant's

waiver and consent were made voluntarily and knowingly, and I hereby accept the same.

Accordingly, I ORDER that the defendant be detained pending trial.

       The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the government, the person

in charge of the corrections facility shall deliver the defendant to the United States Marshal for

the purposes of an appearance in connection with a court proceeding.

       Dated this 15th day of October, 2018.


                                                    /s/ John H. Rich III
                                                    John H. Rich III
                                                    United States Magistrate Judge
